Citation Nr: 1419917	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  10-45 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for residuals of a brain tumor.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W. Doernberg, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1989 to March 2000.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

A review of the Virtual VA paperless claims processing system reveals that there is a brief submitted by the Veteran's representative.  Otherwise, the evidence associated with the Virtual VA file is either duplicative of the evidence already in the paper claims file or not pertinent to the present appeal.  The Veterans Benefits Management System does not contain any documents in the Veteran's case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

First, the Board finds that the AOJ must obtain additional VA and private treatment records.  In particular, private treatment records dated from October 2006 to March 2007 indicate that the Veteran had radiation therapy for a diagnosed tumor and also had MRI scans of the brain; however, records of such treatment are not associated with the claims files.  VA neurological treatment records also appear to be incomplete.  Thus, on remand, the AOJ should attempt to obtain any outstanding, relevant records.

Second, the Board notes that the Veteran has not been afforded a VA examination in connection with her claim.  She has contended that she developed a brain tumor that either had its onset in service, as evidenced by her complaints of headaches therein, or that is related to her exposure to fumes as a mechanic during service.  The Veteran's service treatment records do document headaches, and a DD 214 indicates that she served as a wheeled vehicle repairman.  Post-service medical records also document a diagnosis of meningioma of the brain.  Therefore, the Board concludes that a VA examination and medical opinion are necessary to determine the nature and etiology of any residuals of a brain tumor that may be present.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a brain tumor or residuals thereof.  After acquiring this information and obtaining any necessary authorization, the RO/AMC should obtain and associate these records with the claims file.  A specific request should be made for any outstanding MRIs and CT scan reports as well as records from radiation therapy in 2007.

The AOJ should also obtain any outstanding, relevant VA medical records dated from September 2012 to the present.

2.  The AOJ should review the record and take appropriate action to have any pertinent evidence in the claims file (to particularly include the document from August 1997 tabbed "Translate" in the service treatment records) that is written in German translated to English. The translated documents should be associated with the claims file.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any residuals of a brain tumor that may be present.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

It should be noted that the Veteran had active duty from 1989 to 2000 as a wheeled vehicle repairman.  The Veteran has claimed that she was exposed to fumes during service.  Service treatment records also reflect that she complained of headaches during service beginning in 1992 and continuing more regularly beginning in 1997.  The Veteran was diagnosed with a meningioma based upon an MRI from September 2006.  Treatment records dated from October 2006 further note the Veteran's complaints of a seven to eight year history of intermittent headaches.

The examiner should note that the Veteran is competent to attest to factual matters of which she has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not that the Veteran's brain tumor and any residuals manifested in service or within one year thereafter.  In rendering this opinion, he or she should address the Veteran's contention that her headaches in service may have been indicative of a brain tumor.  The examiner should also indicate whether the size or growth of the tumor would indicate the approximate date of onset for the disorder.

The examiner should also state whether it is at least as likely as not that the Veteran's brain tumor and any residuals are otherwise related to her military service, to include her headaches in service or her exposure to fumes as a mechanic therein.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  After completing the above actions, the AOJ should ensure that there is compliance with the directives of this remand and conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

5.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



